— Order unanimously reversed, with costs, and motion granted. Memorandum: Special Term improvidently exercised its discretion in denying plaintiff’s application for leave to serve an amended bill of particulars. Plaintiff’s attorney promptly moved to amend the bill of particulars upon learning of new evidence supporting plaintiff’s subjective complaints. Such motion practice is permissible when a party is ignorant of the information that necessitated the amendment (Palmer v New York City Tr. Auth., 33 AD2d 119; see, also, Katz-Waisman Weber Strauss v Kingsbrook Jewish Med. Center, 36 AD2d 807). Motions to amend bills of particulars are to be liberally granted in the absence of prejudice (Havas v Victory Paper Stock Co., 77 AD2d 698, 699; cf. Fahey v County of Ontario, 44 NY2d 934). Defendant may conduct a further medical examination of the plaintiff if deemed necessary. (Appeal from order of Supreme Court, Wayne County, Stiles, J. — amend bill of particulars.) Present — Hancock, Jr., J. P., Callahan, Denman, Boomer and Schnepp, JJ.